DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Claim 19 is indefinite as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claim is directed to an attachment device; however, there is no claimed relationship between the attachment device and the camera or the inertial sensor or the imaging system.  Therefore, the meets and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abkai (US 2016/0166226 A1).
Regarding claim 19, Abkai discloses an attachment device for an imaging system configured to generate an image of at least one part of the head of a patient, including:
a) attachment means (belt or strap) for detachable attachment of the attachment device (pants or hospital gown or another garment that the patient is necessarily wearing) to the patient;
b) a camera 13 configured to generate optical images of a tracking marker 19 of the medical or dental imaging system; and
c) an inertial sensor 14 configured to generate inertial motion sensor data (image data represents motion sensor data, such as rotation of the head relative to the camera); where
d) the optical images of the tracking marker 19 and the inertial motion sensor data are provided for compensation for any movement of the at least one part of the head of which the plurality of x-ray images are generated during the acquisition of the image of the at least one part of the head (pars.0010-0013 and 0017-0018).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 5, 7-11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abkai (US 2016/0166226 A1) in view of Ben-Yishai (US 2014/0078517 A1).

Regarding claim 1, Abkai discloses a medical or dental imaging system, including:
a) a frame 6;
b) a rotation unit having an x-ray source 4 for the emission of x-rays toward a head 2 of a patient and an x-ray detector 5 which is configured to receive at least a portion of the x-rays emitted by the x-ray source 4, where the rotation unit is coupled to the frame and is configured to move around the head 2 so that the x-ray source 4 and the x-ray detector 5 take up a plurality of different positions 8, 9 to generate a plurality of x-ray images of the at least one part of the head 2 at the different positions;
c) a tracking device 13, 19 configured to provide sensor data indicative of any movement of the at least one part of the head 2 during the acquisition of the plurality of x-ray images of the at least one part of the head; and
d) a computer 23 communicatively coupled to the x-ray detector 5 and to the tracking device 13 and configured to receive and process the sensor data of the tracking device 13, 19 to generate tracking data and to calculate a 3D x-ray image 1 of the at least one part of the head 2 based on the plurality of x-ray images generated at different positions and on the tracking data to compensate for any movement of the at least one part of the head 2 during the acquisition of the plurality of x-ray images (pars.0006, 0013 and 0017); where
e) the tracking device 13, 19 includes at least one camera 13 and an attachment device 11 for attachment of the at least one camera 13 such that the at least one camera 13 faces and records at least one tracking marker 19 of the tracking device in order to generate the sensor data comprising images of the at least one tracking marker 19.

Further regarding claim 1, Abkai does not specifically disclose that the camera is attached to the patient.  Abkai teaches attaching the camera to the x-ray source, x-ray detector, or the rotation unit (par.0012), where the camera 13 determines the relative orientation of the head 2 with respect to the rotation unit in order to determine relative head motion as well as rotation unit deformation during rotation (pars.0020-0022).
Ben-Yishai teaches the practice of determining the relative orientation of a target object with respect to a reference frame (par.0059) by placing an optical camera on the target object and optical markers on the reference frame, or by placing the optical camera on the reference frame and the optical markers on the target object (par.0060).  To this end, Figs.10, 12 and 14 demonstrate detachable means (headband) for attaching the optical camera or the markers to the head of the patient.  Ben-Yishai further teaches that either the target or the reference frame may be a C-arm x-ray imaging system (par.0059).
The skilled artisan will recognize from the teachings of Ben-Yishai that, whether the camera is on an x-ray component, or on the patient, the relative orientation between the patient’s head and the imaging system is equally known to the same precision.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Abkai to attach the at least one camera to the patient, as taught by Ben-Yishai, as a functionally-equivalent reversal of parts for determining the relative orientation between the patient’s head being imaged and the x-ray device, having a reasonable expectation of success, without requiring undue experimentation, and absent a showing of a critical nature or unexpected result.

With respect to claim 4, Ben-Yishai further teaches that the attachment device is a strap or a belt (Figs.10, 12 and 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Abkai to use a strap or belt, as taught by Ben-Yishai, as a known and convenient means of attaching an optical camera to the head of a patient.

With respect to claim 5, the skilled artisan readily appreciates the fact that the attachment device of Ben-Yishai (headband) is typically adjustable in order to fit different sizes of patients’ heads.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the attachment device to be adjustable for the necessary convenience of fitting different patients’ heads appropriately, as understood in the art.

With respect to claim 7, Abkai further discloses that the at least one camera 13 has a known positional relationship relative to at least one component of the imaging system (par.0011).  Therefore, given the obviousness of reversing the position of the camera and the markers as taught by Ben-Yishai, the prior art combination results in the at least one tracking marker having a known positional relationship relative to the at least one component of the imaging system.

With respect to claim 8, the prior art combination results in the at least one tracking marker being arranged on the imaging system (par.0011 of Abkai).

With respect to claim 9, the prior art combination results in the at least one tracking marker being arranged between the x-ray source 4 and the x-ray detector 5 (par.0012 of Abkai).

With respect to claim 10, the prior art combination results in the at least one tracking marker being arranged on a part of the rotating unit of the imaging system (par.0012 of Abkai).

With respect to claim 11, both Abkai (pars.0010-0011) and Ben-Yishai (par.0059) teach the necessity of having the tracking markers in the field of view of the at least one camera for all relevant relative positions between the target object and the reference frame.  As such, the prior art combination results in the at least one tracking marker 19 being located such that the at least one tracking marker 19 is in a field of view of the at least one camera 13 when the patient 2 wearing the attachment device with the at least one camera 13 occupies a position 7 in which the rotation unit 6 moves around the head 2 and the x-ray source 4 and the x-ray detector 5 occupy a plurality of different positions to generate a plurality of x-ray images at the different positions (Fig.1 of Abkai, where the camera and marker positions are reversed as taught by Ben-Yishai).

With respect to claims 14, 15, 17 and 18, Ben-Yishai teaches that any or all of the cameras may be wirelessly coupled to the computer, transmitting the optical images of the tracking markers to the computer and the computer wirelessly receiving the optical images (par.0036), where the wireless transmitter of the at least one camera is detachably attached to the patient by an attachment device (inherent since the wireless transmitter is within the camera, which is detachably attached to the patient by an attachment device, as taught by Ben-Yishai).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Abkai to have the camera communicate wirelessly with the computer, as taught by Ben-Yishai, for the well-known advantages of avoiding the complex and unsafe conditions of having wired connections in a medical environment.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abkai and Ben-Yishai, as applied to claim 1 above, in view of Richards (US 2009/0220122 A1).

With respect to claim 3, the Abkai/Ben-Yishai prior art combination does not disclose the details of the attachment device.
Richards teaches an attachment device 30 (Fig.3) for attaching an optical tracking camera 2 to the head of a patient (Fig.1), where the camera 2 and the attachment device 30 are movable relative to one another (via joint 36) so that the at least one camera is able to be directed at the at least one tracking marker 18 (par.0065).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the Abkai/Ben-Yishai prior art combination to have the camera and the attachment device movable with respect to one another in order for the camera to be directed at the at least one tracking marker, as taught by Richards.


Claim 2, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abkai and Ben-Yishai, as applied to claim 1 above, in view of Fanson (US 2012/0157887 A1).

With respect to claim 2, Abkai does not specifically disclose providing at least one inertial sensor and an attachment device for detachable attachment of the at least one inertial sensor to the patient such that the at least one inertial sensor records any movement of the at least one part of the head in order to generate the sensor data including inertial motion sensor data.
Fanson teaches the practice of providing a tracking device 701 (Figs.7A and 8) having an optical sensor 704 for tracking at least one tracking marker 705 (more than one sensor unit is used in the system, similar to that of Ben-Yishai, see at least pars.0079-0081 of Fanson).  The tracking device 701 also has an inertial sensor 706 (par.0074), where the inertial sensor detects movement of the patient in order to improve the accuracy of the positioning calculated from the optical sensors 704 and/or to provide approximate positioning information when the markers may be out of the field of view of the optical sensors (par.0074).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the prior art combination of Abkai and Ben-Yishai to have at least one inertial sensor and an attachment device for detachable attachment of the at least one inertial sensor to the patient such that the at least one inertial sensor records any movement of the at least one part of the head in order to generate the sensor data including inertial motion sensor data in order to improve the accuracy of the positioning measurements and provide redundancy in the event that the at least one tracking marker is blocked from the field of view of the at least one camera, as taught by Fanson.

With respect to claim 6, the teachings of Fanson include having the inertial sensors located within the same sensing unit as the optical sensors, thus when the at least one camera of Abkai is attached to the attachment device, the inertial sensor is also attached to the attachment device.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Abkai to have the camera and the inertial sensor attached to a common attachment device, as taught by Fanson, in order to provide a compact tracking device.
With respect to claim 16, Fanson further teaches that any or all of the sensors may be wirelessly coupled to the computer (Fig.5, par.0065).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Abkai to have the inertial sensor communicate wirelessly with the computer, as taught by Fanson, for the well-known advantages of avoiding the complex and unsafe conditions of having wired connections in a medical environment.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation that the at least one tracking marker is arranged on a stationary part of the frame of the medical or dental imaging device, as required by the combination as claimed in claim 12.  Abkai specifically teaches against such an arrangement, where the inventive concept is to have the camera and markers attached to the patient and to the moving portion of the imaging device in order to obtain any mechanical deviations during rotation without performing frequent calibrations (pars.0003-0005).
Claim 13 is objected to by virtue of its dependence upon claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Hladio (see attached PTO-892) teaches the practice of providing an inertial sensor on a tracking camera as a calibration procedure;
US patent documents to Dross (see attached PTO-892) teaches the practice of providing adjustable straps for mounting a video camera to a person’s head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884